DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 09/09/2022. Claims 1-5, 7, 9-19 were pending. Claims 1, 7, 9, 13 were amended. Claims 6, 8 were cancelled. Claims 10-11 were withdrawn-currently amended. Claim 12 was withdrawn. Claims 16-19 were new claims.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
	“Claim 7 is allegedly indefinite because it depends from cancelled Claim 6. Claim 9 is allegedly indefinite because it depends from cancelled Claim 8. 
In response, Claims 7 and 9 have been amended to depend from Claim 1. As such, all claim dependencies are now proper and the rejection should be withdrawn.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous 35 U.S.C 112(b) rejection.

Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
“According to the Examiner, the organic solvent disclosed in Hanano corresponds to the compound having a Log P of 1.0 or more as is recited in amended claim 1 (see Office Action, page 6). A skilled artisan would be aware based on general knowledge in the art that the units such as % mass can generally be converted into ppm and vice versa. Specifically, a skilled artisan would know that 1,000 ppm corresponds to 0.1 % mass. Thus, taking such conversion into account, Hanano discloses that the organic solvent is present in the disclosed polishing agent in amount that cannot exceed 200,000 ppm (corresponding to 20 mass %) and has to be at least 5,000 ppm (corresponding to 0.5 % mass). However, Hanano does not disclose that the amount of organic solvent is 3,000 ppm or less, which is a feature recited in amended claim 1. 
As amended claim 13 essentially contains the same features as is recited in amended claim 1, Hanano also does not disclose all of the features recited in amended claim 13. As such, Hanano does not disclose all claim elements of claims 1-5, 7, 9 and 13 and therefore cannot anticipate such claims. Withdrawal of the rejection is respectfully requested.”
The examiner disagrees.  Beside teaching the organic solvent at 0.5 % by mass (0.5 % = 5000 ppm) as argued by applicants, Hanano also teaches that the composition comprises 0.001 mass% or more, more preferable 0.002 mass% or more, or 0.005 mass% or more of organic acid, wherein the organic acid comprises p-phenol sulfonic acid (See paragraph 0103, 0107: Note: p-phenol sulfonic acid is also known as 4-hydroxybenzenesulfonic acid; See evidence via ChemSpider, Search and shared Chemistry, "4-phenolsulfonic acid" via http://www.chemspider.com/Chemical-Structure.4601.html ;Note: 0.001 mass% = 10 ppm by mass; 0.002 mass% = 20 ppm by mass; 0.005 mass% = 50 ppm by mass; within applicant’s range of “in an amount of 3,000 ppm by mass or less”).  The p-phenol sulfonic acid (aka 4-hydroxybenzenesulfonic acid)  as taught by Hanano (in paragraph 0103) is the same chemical name as claimed by applicants in claims 1, 13, 14-19 for a compound having logarithmic value (Log P) of partition coefficient of 1.0 or more.  
Regarding to claims 1, 13, 14-19 Hanano does not explicitly disclose the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid. However, the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid  is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference ChemSpider Search and Share chemistry, “4-phenolsulfonic acid”, Properties, Predicted-EPISuite discloses 4-phenolsulfonic acid has partition coefficient (Log Koa) of 9.32.  Therefore, the examiner interprets that Hanano implicitly discloses that the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid (aka p-phenol sulfonic acid) is greater than 1.0.
Thus, the examiner still maintains the previous ground of rejection under 35 U.S.C 102 as being anticipated by Hanano with respect to claims 1, 3-4, 7, 9, 13.  

Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over Hanano in view of Kelly (US 2005/0208111 A1), the applicants stated 
“Kelly is directed to a completely different field of endeavor. Kelly discloses substantially dry, flexible disposable articles suitable as personal care articles for cleaning and conditioning skin or for cleaning, sanitizing and disinfecting hard surfaces (see paragraph [0002] of Kelly). According to Kelly such articles comprise: a) a first water insoluble nonwoven layer comprised substantially of synthetic fibers having outer and inner surfaces; b) a water insoluble core layer made of cellulosic material having a density less than 0.7, preferably less than 0.3 and most preferably less than 0.2 grams per cubic centimeter, having a stretch capacity of at least 10%, preferably up to 75%, having a water absorbent capacity of at least 6, preferably up to 17 and most preferably 12-15 grams per gram of its basis weight; and c) a second water insoluble nonwoven layer comprised substantially of synthetic fibers having outer and inner surfaces (see paragraph 0031]-[0035]). These treated flexible articles for personal care and for cleaning, sanitizing and disinfecting hard surfaces are coated, sprayed, or impregnated with a treatment composition that is activated on being wetted with water (see paragraph [0005] of Kelly). According to Kelly, the treatment composition for personal skin care articles include a surfactant and at least one member of the group of emollients, lubricants, conditioning agents protectants, deodorants and medicaments (see paragraph [00063] of Kelly). However, nowhere in the entire disclosure of Kelly is there a teaching or suggestion the that disclosed personal articles or components thereof (such as surfactants, emollients, lubricants, conditioning agents protectants, etc.) can be employed in polishing compositions for polishing surfaces. 
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320 (Fed. Cir. 2004). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See, Bigio, at 1325. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)).”
In response to applicant's argument that Kelly is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Hanano and Kelly are drawn to a polishing composition comprising nonionic surfactant.  In a polishing composition for hard surface, Kelly teaches to use nonionic surfactant includes sucrose laurate (paragraph 0062, 0067, Kelly’s claim 8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanano in view of Kelly by using sucrose laurate as a nonionic surfactant because equivalent and substitution of one for the other would produce an expected result. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The examiner also provides new ground of rejection as discussed below using new cited prior arts Henry et al. (US 2018/0244955) and Mosley (US 2019/0185713) to address applicant’s amended claims 1-5, 7, 9, 13 and new claims 16-19.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3-4, 7, 9, 13, 16-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hanano et al. (US 2018/0043497 A1).
As to claim 1, Hanano discloses a polish composition comprising:
An abrasive grains (paragraph 0044-0053, 0059);
A organic acid compound selected from the group consisting of: p-phenol sulfonic acid (paragraph 0103; Note: p-phenol sulfonic acid is also known as 4-hydroxybenzenesulfonic acid; See evidence via  ChemSpider, Search and shared Chemistry, "4-phenolsulfonic acid" via http://www.chemspider.com/Chemical-Structure.4601.html );
And a dispersant (paragraph 0095-0096);
A pH of the polishing composition is 5 or less, preferable 4 or less, preferably 3.5 or less (paragraph 0161-0162);
Wherein the abrasive grain is cation-modified silica (paragraph 0049, 0159-0160);
Wherein 100% by volume of the dispersing medium is water (paragraph 0095-0096)
Wherein the amount of the organic acid is between 0.001 mass% or more, more preferable 0.002 mass% or more, or 0.005 mass% or more (paragraph 0107; Note: 0.001 mass% = 10 ppm by mass; 0.002 mass% = 20 ppm by mass; 0.005 mass% = 50 ppm by mass; within applicant’s range of “in an amount of 3,000 ppm by mass or less) 
Regarding to claim 1, Hanano does not explicitly disclose the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid. However, the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid  is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference ChemSpider, Search and shared Chemistry, "4-phenolsulfonic acid" Predicted data is generated using the US Environmental Protection Agency EPISuite via http://www.chemspider.com/Chemical-Structure.4601.html  discloses 4-phenolsulfonic acid has partition coefficient (Log Koa) of 9.32 
Therefore, the examiner interprets that Hanano implicitly discloses that the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid (aka p-phenol sulfonic acid) of more than 1.
As to claim 3, Hanano discloses the compound is a surfactant (paragraph 0023, 0098, 0166).
As to claim 4, Hanano discloses the polishing composition does not comprises any oxidizing agent (See Table 2, Hanano’s claim 1).
As to claim 7, Hanano discloses the pH is 1.5 or more and 3.5 or less (See paragraph 0162).
As to claim 9, Hanano discloses the pH is 5.0 or less, preferable 4.0 or less (See paragraph 0162, within applicant’s range of 3.5 or more and 5.5 or less).
As to claim 13, Hanano discloses a polishing system comprising: an object having a silicon oxide film (paragraph 0180-0184);
A polishing pad (paragraph 0177-0178) and a polishing composition, wherein
the polish composition comprising:
An abrasive grains (paragraph 0044-0053, 0059);
A organic compound selected from the group consisting of: p-phenol sulfonic acid (paragraph 0103; Note: p-phenol sulfonic acid is also known as 4-hydroxybenzenesulfonic acid; See evidence via  ChemSpider, Search and shared Chemistry, "4-phenolsulfonic acid" via http://www.chemspider.com/Chemical-Structure.4601.html );
And a dispersant (paragraph 0095-0096)
A pH of the polishing composition is 5 or less, preferable 4 or less, preferably 3.5 or less (paragraph 0161-0162);
Wherein the amount of the organic acid is between 0.001 mass% or more, more preferable 0.002 mass% or more, or 0.005 mass% or more (paragraph 0107; Note: 0.001 mass% = 10 ppm by mass; 0.002 mass% = 20 ppm by mass; 0.005 mass% = 50 ppm by mass; within applicant’s range of “in an amount of 3,000 ppm by mass or less).
A surface of the object to be polished is brought into contact with the polishing pad and polishing composition (paragraph 0173-0185);

Regarding to claim 13, Hanano does not explicitly disclose the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid. However, the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid  is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference ChemSpider Search and Share chemistry, “4-phenolsulfonic acid”, Properties, Predicted-EPISuite discloses 4-phenolsulfonic acid (aka 4-hydroxybenzenesulfonic acid) has partition coefficient (Log Koa) of 9.32.
Therefore, the examiner interprets that Hanano implicitly discloses that the logarithmic value (log P) of partition coefficient for 4-hydroxybenzenesulfonic acid (aka p-phenol sulfonic acid) is more than 1.0.
As to claims 16-17, Hanano discloses the compound having a logarithmic value (Log P) of partition coefficient of more than 1.0 is p-phenol sulfonic acid (paragraph 0103; Note: p-phenol sulfonic acid is also known as 4-hydroxybenzenesulfonic acid; See evidence via  ChemSpider, Search and shared Chemistry, "4-phenolsulfonic acid" via http://www.chemspider.com/Chemical-Structure.4601.html ).

7.	Claims 13, 15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Henry et al. (US 2018/0244955 A1).
As to claim 13, Henry discloses polishing system comprising: an object having a silicon oxide film (paragraph 0052, 0057);
A polishing pad (paragraph 0027, 0040); and a polishing composition, wherein
the polish composition comprising:
an abrasive grain (paragraph 0073-0088);
and surfactant comprises dodecyl dimethylamine oxide (paragraph 0111, Note: dodecyl dimethylamine oxide is also known as dimethyllaurylamine oxide; See evidence via See evidence reference: ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”  via http://www.chemspider.com/Chemical-Structure.14688.html ); 
and a dispersing medium (paragraph 0100);
a pH of polishing composition is between 1 and 13, preferable 2 and 12, more preferably between 3 and 10, preferably 4 to 10 (paragraph 0109; Note: pH of 1, 2, 3, 4 is within applicant’s claimed range of “less than 7”).
wherein 100% by volume of the dispersing medium is water (paragraph 0100, Table 1).;
wherein the amount of surfactant such as dodecyl dimethylamine oxide is also known as dimethyllaurylamine oxide is between 0.0001 wt% to about 10 wt%, preferable 0.001 wt% to 1 wt, preferably 0.005 wt% to about 0.1 wt% (paragraph 0112, 0121; Note: 0.005 wt% = 50 ppm by weight; 0.1 wt% = 1000 ppm, within applicant’s range of “in an amount of 3000 ppm or less”).
As to claim 13, Henry does not explicitly disclose the logarithmic value (log P) of partition coefficient for dodecyl dimethylamine oxide  (Note: dodecyl dimethylamine oxide  also known as dimethyllaurylamine oxide). However, the logarithmic value (log P) of partition coefficient for dodecyl dimethylamine oxide  (aka dimethyllaurylamine oxide)  is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”, Predicted data generated using ACD/Labs  via http://www.chemspider.com/Chemical-Structure.14688.html discloses dimethyllaurylamine oxide has partition coefficient LogP of 3.27.
Therefore, the examiner interprets that Henry implicitly discloses Lauryldimethylamine oxide  that the logarithmic value (log P) of partition coefficient for of 1.0 or more.
As to claim 15, 17, and 19, Henry discloses the surfactant is dodecyl dimethylamine oxide (See paragraph 0111; aka dimethyllaurylamine oxide; See evidence reference ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”  via http://www.chemspider.com/Chemical-Structure.14688.html ) which has the partition coefficient (Log P) of 3.27 (See evidence references evidence reference ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”, Predicted data generated using ACD/Labs  via http://www.chemspider.com/Chemical-Structure.14688.html )

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2, 5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanano et al. (US 2018/0043497 A1) as applied to claims 1, 3-4, 7, 9, 13, 16-17 above, and further in view of Kelly (US 2005/0208111 A1).
As to claim 2, Hanano fail to disclose a logarithmic value (log P) of a partition coefficient of the compound is 7.0 or less.  However, Hanano clearly teaches the compound having a logarithmic value (Log P) of partition coefficient of 1.0 or more (i.e. p-phenol sulfonic acid also known as 4-hydroxybenzenesulfonic acid).  Hanano further teaches to use nonionic surfactant (paragraph 0166).  In a polishing composition for hard surface, Kelly teaches to use nonionic surfactant includes sucrose laurate (paragraph 0062, 0067, Kelly’s claim 8).  Kelly does not explicitly disclose that sucrose laurate has  a logarithmic value (Log P) of partition coefficient of 1.0 or more.  However, the logarithmic value (log P) of partition coefficient for sucrose laurate is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference “Sucrose laurate” via https://echa.europa.eu/registration-dossier/-/registered-dossier/25178/4/8 discloses the logarithmic value (log P) of partition coefficient of sucrose laurate is 1.43 (Note: this evidence reference was cited in previous office action).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanano in view of Kelly by using sucrose laurate which has a logarithmic value (log P) of partition coefficient 1.43 as non-ionic surfactant because equivalent and substitution of one for the other would produce an expected result. 
As to claim 5, Kelly discloses the compound is sucrose laurate which does not have a sulfur atom.
As to claims 14-15, Hanano fails to discloses wherein the compound having a logarithmic value (Log P) of partition coefficient of 1.0 or more is selected from the group consisting of sorbitan monocaprylate, dimethyllaurylamine oxide, sucrose laurate, sucrose palmitate, sucrose oleate and isooctyl palmitate.  However, Hanano clearly teaches the compound having a logarithmic value (Log P) of partition coefficient of 1.0 or more (i.e. p-phenol sulfonic acid is also known as 4-hydroxybenzenesulfonic acid; See paragraph 0103).  Hanano further teaches to use nonionic surfactant (paragraph 0166).  In a polishing composition for hard surface, Kelly teaches to use nonionic surfactant includes sucrose laurate (paragraph 0062, 0067, Kelly’s claim 8).  Kelly does not explicitly disclose that sucrose laurate has  a logarithmic value (Log P) of partition coefficient of 1.0 or more.  However, the logarithmic value (log P) of partition coefficient for sucrose laurate is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference “Sucrose laurate” via https://echa.europa.eu/registration-dossier/-/registered-dossier/25178/4/8 discloses the logarithmic value (log P) of partition coefficient of sucrose laurate is 1.43 (Note: this evidence reference was cited in previous office action).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hanano in view of Kelly by using sucrose laurate as a nonionic surfactant because equivalent and substitution of one for the other would produce an expected result. 

10.	Claims 1-5, 7, 9, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2018/0244955 A1) in view of Mosley (US 2019/0185713 A1).
Regarding to claim 1, Henry discloses a polishing composition to be used to polish an object, the polishing composition comprising 
an abrasive grain (paragraph 0073-0088), 
and surfactant comprises dodecyl dimethylamine oxide (paragraph 0111, Note: dodecyl dimethylamine oxide is also known as dimethyllaurylamine oxide; See evidence reference: ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”  via http://www.chemspider.com/Chemical-Structure.14688.html );
a pH of polishing composition is between 1 and 13, preferable 2 and 12, more preferably between 3 and 10, preferably 4 to 10 (paragraph 0109; Note: pH of 1, 2, 3, 4 is within applicant’s claimed range of “less than 7”).
Wherein the abrasive is silica (paragraph 0074, 0076, 0080, 0083, 0085-0086);
And a dispersing medium (paragraph 0100)
Wherein 100% by volume of the dispersing medium is water (paragraph 0100, Table 1).;
Wherein the amount of surfactant such as dodecyl dimethylamine oxide is also known as dimethyllaurylamine oxide is between 0.0001 wt% to about 10 wt%, preferable 0.001 wt% to 1 wt, preferably 0.005 wt% to about 0.1 wt% (paragraph 0112, 0121; Note: 0.005 wt% = 50 ppm by weight; 0.1 wt% = 1000 ppm, within applicant’s range of “in an amount of 3000 ppm or less”).
As to claim 1, Henry does not explicitly disclose the logarithmic value (log P) of partition coefficient for dodecyl dimethylamine oxide (also known as dimethyllaurylamine oxide).  However, the logarithmic value (log P) of partition coefficient for dodecyl dimethylamine oxide (Note: dodecyl dimethylamine oxide  aka dimethyllaurylamine oxide) is a property of material. According to the MPEP 2112.01, (II) "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
Further, evidence reference ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”, Predicted data generated using ACD/Labs  via http://www.chemspider.com/Chemical-Structure.14688.html discloses dimethyllaurylamine oxide has partition coefficient LogP of 3.27.
Therefore, the examiner interprets that Henry implicitly discloses Lauryldimethylamine oxide  that the logarithmic value (log P) of partition coefficient for of 1.0 or more.
Regarding to claim 1, Henry fails to disclose that the abrasive grain is cation-modified silica.  However, Henry clearly teaches to use abrasive comprises silica (paragraph 0074, 0076, 0084).  In a polishing composition, Mosley discloses to use cation-modified silica (paragraph 0033).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Henry in view of Mosley by using cation-modified silica because it provides stable polishing composition having while maintaining high removal rate (See paragraph 0033).
As to claim 2, Henry teaches to use dodecyl dimethylamine oxide is also known as dimethyllaurylamine oxide (See paragraph 0112, Note: dodecyl dimethylamine oxide is also known as dimethyllaurylamine oxide ).  As discussed above, dodecyl dimethylamine oxide has partition coefficient (log P) of 3.27 (See evidence via ChemSpider Search and Share Chemistry “Lauryldimethylamine oxide”, Predicted data generated using ACD/Labs  via http://www.chemspider.com/Chemical-Structure.14688.html; read on applicant’s limitation “a logarithmic value (Log P) of a partition coefficient of the compound is 7.0 or less”).
As to claim 3, Henry discloses the compound is a surfactant (paragraph 0112).
As to claim 4, Henry discloses the composition does not comprises an oxidizing agent (See paragraph 0146-0173, Henry’s claim 1).
As to claim 5, Henry disclose the compound is dodecyl dimethylamine oxide which does not have a sulfur atom (see paragraph 0112).
As to claim 7, Henry discloses the pH between 2 and 12, preferably 3 and 10,  (See paragraph 0109; Note: pH of 2 and 3 are within applicant’s claimed range “pH is 1.5 or more and 3.5 or less”).
As to claim 9, Henry discloses the pH between 2 and 12, preferably 3 and 10, preferably 4 to 10, including example of pH 5, 5.2 (See paragraph 0109; Table 1, Table 2 ;Note: pH of 4, 5, 5.2 are within applicant’s claimed range “pH is 3.5 or more and 5.5 or less”).
As to claims 14, 16, 18, Henry discloses the compound having logarithmic value (Log P) of partition coefficient of 1.0 or more is dodecyl dimethylamine oxide (aka dimethyllaurylamine oxide) (See paragraph 0112).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713